Exhibit 10.3

CONSULTING AGREEMENT

                    CONSULTING AGREEMENT, dated as of April 24, 2009, by and
between XL Capital Ltd, a Cayman Islands corporation (the “Company”), and Brian
O’Hara (the “Consultant”), an individual.

                    WHEREAS, the Consultant was employed by the Company as its
Chief Executive Officer and he was Chairman of its Board of Directors; and

                    WHEREAS, the Company desires to retain the services of the
Consultant, and the Consultant desires to be retained by the Company, subject to
and in accordance with the terms and conditions set forth herein; and

                    WHEREAS, the Consultant and the Company have agreed to the
noncompetition, nonsolicitation and confidentiality provisions set forth herein.

                    NOW, THEREFORE, in consideration of the conditions and
covenants set forth herein, the parties hereto hereby agree as follows:

                    1. Agreement. The Company hereby retains the Consultant as a
consultant to the Company on and subject to the terms and conditions set forth
herein, and the Consultant hereby accepts such consultancy, on and subject to
such terms and conditions.

                    2. Consulting Services. During the Consulting Term (as
defined below), the Consultant shall provide such consulting services to the
Company commensurate with his status and experience as the former Chairman and
Chief Executive Officer of the Company with respect to such matters as shall be
reasonably requested from time to time by the Chief Executive Officer of the
Company. Such services shall include, but not be limited to, services in
connection with the Company’s ongoing operations, including, without limitation,
advising on industry activities, government and public affairs matters and
client relationship matters, and in connection with the defense and/or
investigation of any third party claim or any investigation or proceeding
relating to the Company or its Affiliates (as defined below). The Consultant
shall not, by virtue of the consulting services provided hereunder, be
considered an officer or employee of the Company, and he shall have no power or
authority to contract in the name of or bind the Company or its Affiliates.

                    3. Consulting Fee. During the Consulting Term, in
consideration of the services to be provided by the Consultant to the Company
described herein and in consideration for the covenants of the Consultant set
forth herein, the Company shall pay the Consultant a fee in the amount of
$800,000 per year, payable (i) $800,000 on May 1, 2009, (ii) $800,000 on January
4, 2010, and (iii) $800,000 on December 31, 2010. The Consultant shall not be
entitled to participate in any employee benefit plans maintained by the Company
or any of its Affiliates by reason of this Agreement.

                    4. Consulting Term. The period during which the Consultant
will be retained by the Company to provide the consulting services hereunder
shall commence on April 25, 2009 and shall terminate on the third anniversary
thereof, unless sooner terminated as provided in this

--------------------------------------------------------------------------------



Section 4 (the “Consulting Term”). Notwithstanding the foregoing, the Consulting
Term will end on the date of the Consultant’s death or termination of service
due to his Permanent Disability (as defined below), and the Consulting Term may
be terminated by the Company for Cause (as defined below). For purposes of this
Agreement, the term “Cause” shall mean the Consultant’s (a) fraud or dishonesty
in connection with the performance or provision by the Consultant of his
services under this Agreement, (b) material breach of any of the terms of this
Agreement or (c) the Consultant’s conviction of, or plea of nolo contendere to,
a felony. For purposes of this Agreement, the term “Permanent Disability” means
those circumstances where the Consultant has been unable to provide his services
as described in this Agreement for at least 60 continuous days because of
physical, mental or emotional incapacity resulting from injury, sickness or
disease, and will be unable to continue to provide his services as described in
this Agreement for a total of six (6) months in any twelve (12) month period
because of physical, mental or emotional incapacity resulting from injury,
sickness or disease. Any questions as to the existence of a Permanent Disability
shall be determined by a qualified, independent physician selected by the
Company and approved by the Consultant (which approval shall not be unreasonably
withheld). The determination of any such physician shall be final and conclusive
for all purposes of this Agreement.

                    5. Reimbursement of Expenses. The Company shall reimburse
the Consultant for all reasonable expenses incurred by him in the course of
performing his services under this Agreement (which expenses are consistent with
the Company’s policies in effect from time to time with respect to travel and
other business expenses), subject to the Company’s requirements with respect to
reporting and documentation of expenses.

                    6. Noncompetition and Nonsolicitation. Since the Consultant
has obtained in the course of his employment with the Company and his service as
Chairman of the Board, and is likely to obtain in the course of his service as a
consultant hereunder, knowledge of trade secrets, know-how, products and
services (including products and services under development), techniques,
methods, lists, computer programs and software and other confidential
information relating to the Company and its Affiliates, and their employees,
clients, business or business opportunities, the Consultant hereby undertakes
that, during the period beginning on the date hereof and ending on April 25,
2012:

 

 

 

           (a) the Consultant will not (either alone or jointly with or on
behalf of others and whether directly or indirectly) encourage, entice, solicit
or endeavor to encourage, entice or solicit away from employment with the
Company or its Affiliates, or hire or cause to be hired, any officer or employee
of the Company or its Affiliates (or any individual who was within the prior
twelve months an officer or employee of the Company or its Affiliates), or
encourage, entice, solicit or endeavor to encourage, entice or solicit any
individual to violate the terms of any employment agreement or arrangement
between such individual and the Company or any of its Affiliates;

 

 

 

           (b) the Consultant will not (either alone or jointly with or on
behalf of others and whether directly or indirectly) interfere with or disrupt
or seek to interfere with or disrupt (A) the relationships between the Company
and its Affiliates, on the one hand, and any customer or client of the Company
and its Affiliates, on the other hand, (including any insured or reinsured
party) who during the period of twenty-four months immedi-

-2-

--------------------------------------------------------------------------------



 

 

 

ately preceding the date of this Agreement shall have been such a customer or
client, or (B) the supply to the Company and its Affiliates of any services by
any supplier or agent or broker who during the period of twenty-four months
immediately preceding the date of this Agreement shall have supplied services to
any such person, nor will the Consultant interfere or seek to interfere with the
terms on which such supply or agency or brokering services during such period as
aforesaid have been made or provided; and

 

 

 

           (c) the Consultant, without the express written consent of the
Company (which shall not be unreasonably withheld), will not (either alone or
jointly with or on behalf of others and whether directly or indirectly) whether
as an employee, consultant, partner, principal, agent, distributor,
representative, director or stockholder (except solely as a less than one
percent stockholder of a publicly traded company), engage in any activities in
Bermuda, the United States or greater London if such activities are competitive
with the businesses that (i) are then being conducted by the Company or its
Affiliates and (ii) during the period of the Consultant’s employment or
consultancy were either being conducted by the Company or its Affiliates or
actively being developed by the Company or its Affiliates.

                    For purposes of this Agreement, an “Affiliate” of the
Company means any person, directly or indirectly, through one or more
intermediaries, controlling, controlled by, or under common control with the
Company, and such term shall specifically include, without limitation, the
Company’s majority-owned subsidiaries.

                    The limitations on the Consultant set forth in this Section
6 shall also apply to any agent or other representative acting on behalf of the
Consultant.

                    While the restrictions aforesaid are considered by both
parties to be reasonable in all the circumstances it is recognized that
restrictions of the nature in question may fail for reasons unforeseen and
accordingly it is hereby declared and agreed that if any of such restrictions or
the geographic, duration or other scope thereof shall be adjudged to be void as
going beyond what is reasonable in the circumstances for the protection of the
interests of the Company and its Affiliates but would be valid if part of the
wording thereof were deleted and/or the periods thereof reduced and/or
geographic or other area dealt with thereby reduced in scope then said
restrictions shall apply with such modifications as may be necessary to make
them valid and effective.

                    7. Confidential Information. The Consultant covenants that
he shall not, without the prior written consent of the Company, use for his own
benefit or the benefit of any other person or entity other than the Company and
its Affiliates or disclose to any person, other than an employee of the Company
or other person to whom disclosure is necessary to the performance by the
Consultant of his duties as a consultant to the Company, any confidential,
proprietary, secret, or privileged information about the Company or its
Affiliates or their business or operations, including, but not limited to,
information concerning trade secrets, know-how, software, data processing
systems, policy language and forms, inventions, designs, processes, formulae,
notations, improvements, financial information, business plans, prospects,
referral sources, lists of suppliers and customers, legal advice and other
information with respect to the affairs, business, clients, customers, agents or
other business relationships of the Company

-3-

--------------------------------------------------------------------------------



or its Affiliates (the “Confidential Information”). The Consultant shall hold in
a fiduciary capacity for the benefit of the Company all secret, confidential
proprietary or privileged information or data relating to the Company or any of
its Affiliates or predecessor companies, and their respective businesses, which
shall have been obtained by the Consultant during his employment or consultancy,
unless and until such information has become known to the public generally
(other than as a result of unauthorized disclosure by the Consultant) or unless
he is required to disclose such information by a court or by a governmental body
with apparent authority to require such disclosure. The foregoing covenant by
the Consultant shall be without limitation as to time and geographic
application. The Consultant acknowledges and agrees that he shall have no
authority to waive any attorney-client or other privilege without the express
prior written consent of the Compensation Committee of the Company’s Board of
Directors as evidenced by the signature of the Company’s General Counsel.

                    8. Return of Company Property. The Consultant agrees that,
upon the expiration or termination of the Consulting Term, he will immediately
return to the Company all materials containing or reflecting the Confidential
Information and all copies, reproductions and summaries thereof, in his
possession or under his control and shall erase all Confidential Information
from all media in his possession or under his control, and, if the Company so
requests, shall certify in writing that he has done so. All Confidential
Information is and shall remain the property of the Company or its Affiliates,
as the case may be.

                    9. Indemnification. The Company shall indemnify the
Consultant against expenses incurred and damages paid or payable by him with
respect to claims based on actions or failures to act by the Consultant in his
capacity as a consultant under this Agreement, but not including expenses
incurred or damages paid or payable by the Consultant arising out of his gross
negligence or willful misconduct.

                    10. General Provisions.

                    (a) This Agreement constitutes the entire understanding of
the Company and the Consultant with respect to the subject matter hereof and
supersedes all prior understandings, written or oral, with respect thereto. The
terms of this Agreement may be changed, modified or discharged only by an
instrument in writing signed by the parties hereto. A failure of the Company or
the Consultant to insist on strict compliance with any provision of this
Agreement shall not be deemed a waiver of such provision or any other provision
hereof. In the event that any provision or portion of this Agreement shall be
determined to be invalid or unenforceable for any reason, in whole or in part,
the remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.

                     (b) This Agreement shall be construed, enforced and
interpreted in accordance with and governed by the laws of the State of New
York, without regard to its conflict of laws provisions.

                    (c) This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
counterparts, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute but one and the
same Agreement.

-4-

--------------------------------------------------------------------------------



                    (d) Any notice required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been given when
delivered personally or sent by courier, or by certified or registered mail,
postage prepaid, return receipt requested, duly addressed to the party concerned
at the address indicated below or to such changed address as such party may
subsequently by similar process give notice of:

 

 

 

 

 

 

If to the Company:

 

 

 

 

 

 

 

XL Capital Ltd

 

 

 

One Bermudiana Road

 

 

 

Hamilton HM11, Bermuda

 

 

 

Att’n: General Counsel

 

 

 

 

 

 

If to the Consultant:

 

 

 

 

 

 

 

To the last address delivered to

 

 

 

the Company by the Consultant in

 

 

 

the manner set forth herein.

                    (e) The Consultant and the Company agree that the Consultant
is acting as an independent contractor to the Company for all purposes with
regard to the performance of his services hereunder during the Consulting Term,
including, without limitation, for US Federal (including social security and
unemployment), state and local tax purposes. The Consultant shall be solely
responsible for fulfilling when due all Federal, state and local income tax and
self-employment tax obligations arising in connection with his consultancy for
the Company. Should the Company be required to pay any such tax or payment, the
Consultant shall promptly reimburse the Company for such tax or payments,
including any interest and penalties with respect thereto. Should it be
determined that any payment hereunder is subject to withholding of tax under
applicable law, all payments to be made hereunder shall be net of applicable
income, employment, social security or other taxes required to be withheld
therefrom.

                    (f) Any dispute between the parties hereto arising from or
relating to the terms of this Agreement or the Consultant’s services hereunder
shall, except as otherwise provided in this Section 10(f), be resolved by
arbitration held in New York City, New York, in accordance with the rules of the
American Arbitration Association. The Consultant acknowledges that the Company
and its Affiliates will suffer irreparable injury, not readily susceptible of
valuation in monetary damages, if the Consultant breaches his obligations under
Section 6 or 7 hereof. Accordingly, the Consultant agrees that the Company and
its Affiliates will be entitled, in addition to any other available remedies, to
obtain injunctive relief against any breach or prospective breach by the
Consultant of his obligations under Section 6 or 7 hereof in any Federal or
state court sitting in the City and State of New York or court sitting in
Bermuda or the United Kingdom, or, at the Company’s or any Affiliate’s election,
in any other jurisdiction in which the Consultant maintains his residence or his
principal place of business. The Consultant hereby submits to the non-exclusive
jurisdiction of all those courts for the purposes of any actions or proceedings
instituted by the Company or its Affiliates to obtain such injunctive relief,
and the Consultant agrees that process in any or all of those actions or
proceedings may be served by registered mail or delivery, addressed to the last
address of the Consultant known to the Com-

-5-

--------------------------------------------------------------------------------



pany or its Affiliates, or in any other manner authorized by law. The Consultant
further agrees that, in addition to any other remedies available to the Company
or its Affiliates by operation of law or otherwise, because of any breach by the
Consultant of his obligations under Section 6 or 7 hereof he will forfeit any
and all rights to any payments to which he might otherwise then be entitled by
virtue of this Agreement and such payments may be suspended so long as any good
faith dispute with respect thereto is continuing.

                    (g) This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the Company. No rights or obligations
of the Consultant under this Agreement may be assigned or transferred by him. No
rights or obligations of the Company under this Agreement may be assigned or
transferred by the Company except that such rights or obligations may be
assigned or transferred pursuant to a merger or consolidation or amalgamation or
scheme of arrangement in which the Company is not the continuing entity, or the
sale or liquidation of all or substantially all of the assets of the Company,
provided that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and such assignee or transferee
assumes by operation of law or in writing duly executed by the assignee or
transferee all of the liabilities, obligations and duties of the Company, as
contained in this Agreement, either contractually or as a matter of law.

                    (h) It is intended that this Agreement will comply with
Section 409A and Section 457A of the Internal Revenue Code of 1986, as amended
(the “Code”) to the extent the Agreement is subject thereto, and the Agreement
shall be interpreted on a basis consistent with such intent. If an amendment of
the Agreement is necessary in order for it to so comply, the parties hereto will
negotiate in good faith to amend the Agreement in a manner that preserves the
original intent of the parties to the extent reasonably possible. No action or
failure to act, pursuant to this Section 10(h) shall subject the Company to any
claim, liability, or expense, and the Company shall not have any obligation to
indemnify or otherwise protect the Consultant from the obligation to pay any
taxes pursuant to Section 409A or 457A of the Code. With respect to any
reimbursement arrangements of the Company and its Affiliates that constitute
deferred compensation for purposes of Section 409A, except as otherwise
permitted by Section 409A, the following conditions shall be applicable: (i) the
amount eligible for reimbursement under any such arrangement in one calendar
year may not affect the amount eligible for reimbursement under such arrangement
in any other calendar year, (ii) any reimbursement must be made on or before the
last day of the calendar year following the calendar year in which the expense
was incurred, and (iii) the right to reimbursement is not subject to liquidation
or exchange for another benefit. Whenever payments under this Agreement are to
be made in installments, each such installment shall be deemed to be a separate
payment for purposes of Section 409A.

-6-

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the Company has caused this Agreement to
be signed by its duly authorized representative and the Consultant has hereunto
set his hand as of the day and year first above written.

 

 

 

 

CONSULTANT

 

 

 

 

/s/ Brian O’Hara

 

--------------------------------------------------------------------------------

 

Brian O’Hara

 

 

 

 

XL CAPITAL LTD

 

 

 

 

By:

/s/ Kirstin Gould

 

 

--------------------------------------------------------------------------------

 

 

Name: Kirstin Gould

 

 

Title: Executive Vice President

 

 

          General Counsel & Secretary

-7-

--------------------------------------------------------------------------------